In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of the motion of the city of Columbus, Ronald J. O’Brien, William Spratley, and Marvin Rothhaar to intervene as respondents,
IT IS ORDERED by the court that said motion to intervene be, and the same is hereby, granted.
This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for issuance of alternative writ of prohibition,
IT IS ORDERED by the court that said motion for issuance of alternative writ of prohibition be, and the same is hereby, granted to the extent that the parties are ordered to comply with the following briefing schedule:
On or before Tuesday, January 21, 1992, respondent and intervenors shall file any answer, motion, or other defense to relator’s complaint. On or before Tuesday, January 21, 1992, all parties shall file any evidence they intend to present and briefs on all issues raised by any pleadings.
IT IS FURTHER ORDERED by the court, sua sponte, that the status quo of the proceedings and temporary restraining order issued on January 10, 1992, in Ronald J. O’Brien et al. v. Columbus Southern Power Company, Franklin County Court of Common Pleas case No. 92CVH01-208, shall be preserved and the temporary restraining order shall not be dissolved until further order of this court.